WRIT GRANTED AND MADE PEREMPTORY: The trial court’s ex parte order of June 13 is in clear violation of Art. 2752(A) C.C.P. which provides, in pertinent part, that “a temporary restraining order shall not issue to arrest the seizure and sale of immovable property, but the defendant may apply for a preliminary injunction in accordance with Article 3602. In the event the defendant does apply for a preliminary injunction the hearing for such shall be held before the sale of the property.” (Emphasis added)
For the reasons assigned, the sale is ordered to proceed as previously scheduled.